     Case 3:20-cr-00026-MMD-WGC Document 65 Filed 08/23/21 Page 1 of 1


                           UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA


                        DESIGNATION OF TRANSCRIPTS
                      TO BE USED IN RECORD ON APPEAL
District Court Case Number:FU00':*&

Court of Appeals Case Number:

Case Caption:86$Y*XVWDYR&DUULOOR/RSH]

              Transcripts are NOT required for this appeal.

The undersigned hereby designates the following transcripts to be used in the record on appeal
for the above listed case and appeal:

                                                                                         Transcript
   Date of        Docket                       Proceeding                  Recorder/       Filed
   Hearing        Number                                                   Reporter       Yes/No
                                                                           0DUJDUHW
                      0RWLRQ+HDULQJ                                          <HV(&)
                                                                           *ULHQHU
                       (YLGHQWLDU\+HDULQJ                       .DWK\)UHQFK <HV(&)




Date:                                                   V(OL]DEHWK2:KLWH
                                                              Signature


                                                                  (OL]DEeWK2:KLWH
                                                              Print Name

                                                                  $SSHOODQW
                                                              Appellant/Appellee
